 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                         NO. 2:18-cr-00131-RAJ
10
                                     Plaintiff,
11
                       v.                               ORDER ON DEFENDANT’S MOTION
12
                                                        FOR RECONSIDERATION OF
13    CARLOS DEMARK DENNIS,
                                                        SENTENCE
                                     Defendant.
14
15
16         THIS MATTER comes before the Court upon Carlos Demark Dennis’s pro se

17 Motion for Reconsideration of Sentence, Points and Custody Level. Dkt. 1540. Having
18 considered Mr. Dennis’s motion, and the files and pleadings herein, the Court hereby
19 DENIES the motion for the reasons set forth below.
20     Mr. Dennis argues that, pursuant to the recent Washington State Supreme Court

21 decision in State of Washington v. Blake, which invalidates certain drug possession
22 convictions, the Court should re-evaluate his criminal history points. Specifically, he
23 argues his 2015 conviction for possession of cocaine should be removed from the Court’s
24 calculation of his criminal history points, which he indicates would result in the Bureau
25 of Prisons designating him to a low security facility rather than a medium security
26 facility. Dkt. 1540.
27         Upon sentencing by a federal district court, the Bureau of Prisons has the sole

28 responsibility and authority in determining where a defendant will be designated for


     ORDER - 1
 1 service of his sentence. The Bureau of Prisons’s facility designation is based on many
 2 factors beyond a defendant’s security determination (which is grounded only in part on a
 3 defendant’s criminal history), such as bed availability, the defendant’s programming
 4 needs, the defendant’s mental and medical health needs, faith-based needs, and other
 5 security concerns. For these reasons, the Court DENIES Mr. Dennis’s request that the
 6 Court reconsider the calculation of his criminal history points.
 7         As it relates to Mr. Dennis’s argument for release related to his knee pain and
 8 rectal bleeding, and his claim of continuing lack of sufficient medical treatment, the
 9 Court incorporates its findings related to these issues in its original order denying
10 compassionate release (Dkt. 1458) and its order denying Mr. Dennis’s motion for
11 reconsideration of order denying compassionate release (Dkt. 1517).
12         The Court finds that no new evidence has been presented by Mr. Dennis to justify
13 reversal of the Court’s prior decisions nor a reconsideration of his sentence. For this
14 reason, Defendant Carlos Demark Dennis’s Motion for Reconsideration of Sentence,
15 Points and Custody Level (Dkt. 1540) is DENIED.
16
17         DATED this 13th day of May, 2021.
18
19                                                    A
20                                                    The Honorable Richard A. Jones
21                                                    United States District Judge
22
23
24
25
26
27
28


     ORDER - 2
